PATTERSON, Judge.
Hill was indicted, by a three-count indictment, for second degree receiving stolen property and was found guilty as charged. He was sentenced, for each conviction, to 30 years’ imprisonment, with the sentences to run consecutively. He was also ordered to pay, in each case, a $1,000 fine, attorney fees, court costs, and $1,000 to the Victim’s Compensation Fund.
Although Hill represented himself at trial, after giving notice of appeal, he requested the court to appoint counsel to represent him on appeal. This motion was denied on February 14, 1990, without any indication of the trial court’s determination of whether Hill is indigent. As one of his issues in his pro se brief, Hill contends that this ruling was erroneous. After a review of the record, we find that on February 16, the trial court found that Hill “is indigent, without funds, and without resources for obtaining funds for payment of cost of a transcript on appeal,” and ordered the court reporter to transcribe the proceedings at the state’s expense. Based on this finding, we remand this cause to the trial court for appointment of counsel to represent Hill on his appeal to this court.
REMANDED WITH INSTRUCTIONS.
All Judges concur.